Arterburn, C.J.
Appellant was convicted of burglary and theft in separate causes in the Washington Circuit Court, Cause No. 5067 and Cause No. 5068 were consolidated for trial, on November 10, 1967. A praecipe was filed with the Clerk of that Court on March 21, 1968, for a transcript for the purpose of an appeal. From time to time thereafter appellant was granted extensions of time for the purpose of securing a transcript of the evidence and a record for appeal. These were based upon the delay of the court reporter and finally upon a showing that “a malfunction of the recording equipment during the course of the trial” resulted in a failure to record all the evidence properly. The last extension of time was granted to June 24, 1970. In the meantime, appellant has been at liberty under a $20,000 bond pending the outcome of this appeal.
Appellant has filed what is entitled “Motion for a Belated Motion for a New Trial” and states that his only remedy can be a post conviction remedy or that we direct a new trial be granted.
It is our opinion that whether or not appellant is entitled to a new trial should be the subject matter of a post conviction remedy and should not be determined by this Court granting a new trial without further showing of error.
This appeal, therefore, upon the admission of the appellant that he can not procure a full and complete record of the evidence for this appeal, is dismissed and appellant is authorized to proceed through a post conviction remedy without prejudice as to time for such relief as appellant may be entitled.
Note.—Reported in 295 N. E. 2d 811.